DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the cross beams" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruhn et al. (US 2018/0274517) [hereinafter Gruhn].
Gruhn discloses a structural element for a composite structure (Fig. 3) comprising a composite beam (Fig. 4D, beam 127; paragraph [0025]) configured to extend along at least a portion of the composite structure, the composite beam including two or more preform layers (Fig. 4D, preform layers 300A and 300B), each preform layer including multiple elongate rods arranged longitudinally and aligned relative to one another in a single layer (Fig. 9A, rods 202), each rod being disposed adjacent to and spaced from at least one adjacent rod (Fig. 9A; abstract), each rod including multiple unidirectional, substantially straight collimated structural fibers fixed in a solidified matrix resin so that each rod is rigid and defines a finished geometry (see abstract), a coupling (Fig. 5A, structure 302, or Fig. 5C, band 310), the coupling connecting a first rod to an adjacent rod (Figs. 5A-5C; paragraphs [0120-0122]), each preform layer being stacked with one or more other preform layers (Fig. 4D), and wherein multiple stacked preform layers define a transverse width and a thickness of the composite beam (Fig. 4D; paragraph [0026]).
	Regarding claim 2, Gruhn discloses the coupling being an adhesive-free coupling (structure 302 or band 310; paragraphs [0120-0122]).
	Regarding claim 3, Gruhn discloses the coupling is a mechanical union (paragraph [0120]).
	Regarding claim 4, Gruhn discloses the coupling (structure 302 or band 310) extending along the length of the first rod (Fig. 5A-5C).
	Regarding claim 5, Gruhn discloses the coupling including a plurality of cells distributed along the length of the rods (Figs. 5A-5B, structure 302, or Fig. 5C, band 310).
	Regarding claim 6, Gruhn discloses the cells including sidewalls that are aligned in parallel with the rods (Figs. 5A-5B, structure 302 or Fig. 5C, band 310).
	Regarding claim 7, Gruhn discloses the cells including a pair of cross beams traverse to the sidewalls (Fig. 5C; bands 310; paragraph [0121]).
	Regarding claim 8, Gruhn discloses a first cross beam extending over the top of the rod, and a second cross beam extending under the rods (Fig. 5C, bands 310; paragraph [0121]).
Regarding claim 9, Gruhn discloses all segments of the cells engage the rods (Figs. 5A-5C, structure 302 or band 310).
Regarding claim 10, the recitation “is slidable within the coupling” is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Gruhn clearly teaches all the structural limitations of the claimed structural element. Accordingly, the element of Gruhn is capable of performing the intended use recited in claim 10. 
	Regarding claim 12, Gruhn discloses a rod made from one or more of glass fabrics, meshes, fibers, yarns and/or rovings, carbon fabrics, meshes, fibers, yarns and/or rovings, graphite fabrics, meshes, fibers, yarns and/or rovings, basalt fabrics, meshes, fibers, yarns and/or rovings, and ceramic fabrics, meshes, fibers, yarns and/or rovings (paragraph [0029]).
	Regarding claim 13, Gruhn discloses adjacent rods are in contact along the length of each rod (Figs. 5A-5C and 9A).
	Regarding claim 14, Gruhn discloses adjacent rods are spaced apart along the length of each rod (Figs. 5A-5C).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Gruhn fails to anticipate or render obvious the distinct feature of “the coupling configured as a cell structure having a pair of adjacent sidewalls, first, second and third cross beams, the second cross beam connected to each sidewall at a midpoint thereof”, as recited in independent claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781